Citation Nr: 0105447	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  91-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for spinal radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel






INTRODUCTION

The veteran had active service with U. S. Armed Forces in the 
Philippines from November 1941 to September 1942 and from 
August 1945 to June 1946.  He was held as a prisoner of war 
(POW) by the Japanese government from April to September 
1942.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Philippines.  In January 
1992 and February 1993, the Board remanded the case for 
additional development.  In October 1996, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
Memorandum Decision finding that the Board had erred when it, 
in pertinent part, declined to recognize and adjudicate a 
claim of entitlement to service connection for spinal 
radiculopathy.  In July 1997, the Board remanded the case for 
the RO to, in pertinent part, consider newly submitted 
evidence and adjudicate this issue.  In September 1997, the 
RO denied service connection for spinal radiculopathy.  In 
January 1998, the Board remanded the case for further action.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process.  In effect, this new legislation 
eliminates the requirement that a claimant must present a 
well-grounded claim before the duty to assist him is invoked.  

According to the supplemental statement of the case (SSOC) 
issued in April 2000, the RO found the claim for service 
connection for spinal radiculopathy to be not well-grounded 
under the provisions of 38 U.S.C.A. § 5107 existing at that 
time.  As the new procedures could not have been followed by 
the RO during the pendency of this appeal, and as these 
procedures are more favorable to the appellant than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. §  5103A(d).

The Board takes this opportunity to inform the veteran and 
any representative that a competent medical nexus opinion is 
required to substantiate his claim that any current spinal 
radiculopathy is related to his military service, to include 
service while a POW.  Without such medical evidence, his 
claim will likely be denied.  The Board further notes that it 
is the veteran's responsibility to present and support a 
claim for benefits, to include providing information on 
pertinent medical records and reporting for a requested VA 
examination.  38 U.S.C. § 5107(a).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
spinal radiculopathy.  Based on his 
response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should review the claims file 
and determine if a VA medical examination 
to determine the nexus of the veteran's 
spinal radiculopathy is warranted under 
the provisions of the Veterans Claims 
Assistance Act of 2000 § 3, Pub. L. 106-
475.  If the veteran is not given an 
additional VA examination, then the RO 
must provide a detailed reasons and bases 
for the record.  If additional 
examination is warranted, then the 
examiner should be provided with the 
following instructions:

The veteran should be afforded the 
appropriate VA examinations to 
determine the current nature and 
etiology of any demonstrated spinal 
radiculopathy.  All indicated 
testing in this regard should be 
performed and the claims folder 
should be made available to the 
examiner for review.  Based on 
his/her review of the case, the 
examiner is to express an opinion as 
to whether it is at least as likely 
as not that any demonstrated spinal 
radiculopathy is the result of, or 
chronically aggravated by, a disease 
or injury in active service.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should again 
review the veteran's claim for service 
connection for spinal radiculopathy.  If 
any benefit sought on appeal remains 
denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and any representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and any 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


